In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00116-CV
______________________________


TITUS REGIONAL MEDICAL CENTER, A/K/A TITUS COUNTY                     

MEMORIAL HOSPITAL, AND TITUS REGIONAL MEDICAL 

                               FOUNDATION, INC., Appellants

V.

PATSY THOMAS AND TOM THOMAS, Appellees



On Appeal from the 276th Judicial District Court
 Titus County, Texas
Trial Court No. 32,013





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Justice Moseley

MEMORANDUM OPINION
	Appellants and appellees have filed with this Court a joint motion asking us to dismiss the
pending appeal in this matter and to vacate, without regard to the merits, the trial court's orders
denying appellants' plea to the jurisdiction and its motion for summary judgment attacking subject-matter jurisdiction.  The parties represent to this Court they have reached a full and final settlement. 
In such a case, no real controversy exists, and in the absence of a controversy, the appeal is moot. 
	We grant the motion, vacate the trial court's orders denying appellants' plea to the jurisdiction
and its motion for summary judgment, without regard to the merits, and dismiss this appeal.  See
Tex. R. App. P. 42.1(a).

						Bailey C. Moseley
						Justice

Date Submitted:	February 10, 2009
Date Decided:		February 11, 2009